DETAILED ACTION
Response to Amendment
Due to applicant’s amendment filed on December 29, 2021, the objections the claims, drawings, specifications and the 112(b) rejections in the previous office action (dated 09/29/2021), are hereby withdrawn. Claims 1 and 9 have been amended, claims 2 and 6 were previously presented, claims 3-5 and 8 have been cancelled, and lastly claim 7 was previously and still withdrawn from further consideration (due to the lack of unity requirement dated 09/29/2021).
	Therefore, claims 1-2, 6 and 9 are currently pending.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hong et al. (US 20180271255 – art of record; hereinafter Hong).
Regarding claim 1, Hong discloses a consumer product packaging kit embodiment (as shown in Figs 6-7) comprising a closure (40), an outer container (i.e. in the form of a refill container holder (30)) and an inner container (i.e. in the form of a refill container (50) - capable of releasably engaging with and inside of the outer container), wherein:
A) the outer container comprises:
a) an open mouth at the top of the outer container,
b) a shoulder,
c) a body (35),
d) an open base at the bottom of the outer container,
e) an annular extension (36) longitudinally, vertically offset from the open mouth, and

B) the inner container for containing consumer product (70) comprises:
(i) an open top end (Examiner’s note: Hong discloses a sealing ring (60) being secured to the upper end of the refill container (i.e. the claimed inner container). Due to the arrangement, the new open top end of the inner container is now defined by the attached sealing ring; emphasis added. In other words, examiner considers the sealing ring to be part of the refill/inner container, as shown in Hong Fig. 6, and since the sealing ring is now part of the refill/inner container, that is the new open top end of the refill/inner container; emphasis added) releasably engaging with the annular extension to secure the inner container to the outer container when the inner container is in a fully engaged position (see Hong Fig. 7),
(ii) a side wall,
(iii) a closed bottom end, and
(iv) an engagement coupler (52) cooperating with the engagement structure to secure the inner container to the body of the outer container when the inner container is in a fully engaged position, wherein the engagement structure is in a lower portion of the body and the engagement coupler is in a lower portion of the side wall (see Hong Figs. 6-7), wherein the engagement structure cooperates with the engagement coupler by shape-locking to bring the inner container into the fully engaged position and wherein an outer diameter of the annular extension is equal to an inner diameter of the open top end (Hong [0047-0086]).



Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong.
Regarding claim 2, Hong as above teaches all the structural limitations as set forth in claim 1, except for wherein the engagement structure cooperates with the engagement coupler by a threaded connection.
	However, Hong further teaches the following, “Although the refill container 50 (i.e. the claimed inner container) is fittingly coupled to the refill container holder 30, the refill container 50 may be coupled to the refill container holder 30 through an under-cut coupling scheme or a screw coupling scheme” (i.e. a threaded connection – see Hong [0076])).
	With this in mind, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a screw coupling scheme (i.e. threaded connection) INSTEAD of the shape-locking mechanism to secure the inner container to the outer container, by doing so, this ensures a tighter engagement between the inner container and the outer container, and also allow the user to easily remove the inner container from the outer container. Furthermore, the resultant structures will work equally well. 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong in view of Kawashima (JP 2015030459A – art of record; hereinafter Kawashima).
Regarding claim 6, Hong as above further teaches wherein the closed bottom end having a bottom.
	However, Hong fails to teach a ridge at the bottom.
Kawashima is in the same field of endeavor as the claimed invention and Hong, which is a double-walled consumer product packaging (i.e. a cosmetic container).
Kawashima teaches a consumer product packaging kit comprising a closure (3), an outer container (2) and an inner container (1; capable of releasably engaging with and inside of the outer container), wherein: A) the outer container comprises:
a) an open mouth (2a) at the top of the outer container,
b) a shoulder,
c) a body (23),
d) an open base (2b) at the bottom of the outer container,
e) an annular extension (9) offset from the open mouth (see Kawashima Figs. 1 and 3), and
f) an engagement structure (7); and
B) the inner container (1) for containing consumer product comprises:
(i) an open top end (1c) releasably engaging with the annular extension (see Kawashima Fig. 1) to secure the inner container to the outer container when the inner container is in a fully engaged position,
(ii) a side wall (1a),
(iii) a closed bottom end (1b) having a bottom and a ridge (6) at the bottom (see Kawashima Fig. 2), and
(iv) an engagement coupler (8) cooperating with the engagement structure (7; see Kawashima Figs. 1 and 3) to secure the inner container to the body of outer container when the inner container is in a fully engaged position (see Kawashima Fig. 1), wherein the engagement structure is in a lower portion of the body and the engagement coupler is in a lower portion of the side wall (see Kawashima Fig. 1), wherein the engagement structure cooperates with the engagement coupler by shape-locking and wherein the engagement structure comprises at least 
	With this in mind, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the bottom (of Hong) with a similar ridge (as taught by Kawashima) to allow the user to easily grip the inner container during the insertion of the inner container into the outer container or during the removal of the inner container from the outer container.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong in view of Carluccio (US 4240560 – art of record; hereinafter Carluccio).
Regarding claim 9, Hong above teaches the outer container being made from a synthetic resin (i.e. plastic material) and the inner container being made for metal. 
	Thus, Hong fails to teach the inner container being made from rigid plastics.
Carluccio is in the same field of endeavor as the claimed invention and Hong, which is a double-walled consumer product packaging (i.e. a cosmetic container). Carluccio teaches a consumer product packaging kit embodiment (as shown in Fig. 1-3) comprising: a closure (14), an outer container (10) and an inner container (16) capable of releasably engaging with and inside of the outer container, wherein: 
the outer container comprises: an open mouth at the top of the outer container, a shoulder, a body, an open base at the bottom of the outer container, an annular extension (13) longitudinally offset from the open mouth (see Carluccio Figs. 1-2); and 
the inner container for containing consumer product comprises: an open top end (see Carluccio Figs. 1-2) releasably engaging with the annular extension to secure the inner see Carluccio Fig. 2), a side wall, a closed bottom end, and wherein the inner container is made of rigid plastics (i.e. polypropylene; Carluccio Col. 2 Ln. 23 – Col. 3 Ln. 24).
	With this in mind, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the inner container (of Hong) out of a similar rigid plastics material (as taught by Carluccio) to reduce the overall weight of the consumer product packaging kit, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP §2144.07

Response to Arguments
Due to applicant’s amendment (dated 12/29/2021).  The §102 rejection of claims 1-2 and 6 as being anticipated by Kawashima have been withdrawn. 
Applicant's arguments with respect to the Hong prior art have been fully considered but they are not persuasive for the following reason(s):
Applicant argues that the prior art (specifically Hong) does not teach the claimed limitation of “an outer diameter of the annular extension is equal to an inner diameter of the open top end” (Remarks pg. 5-6).  Examiner respectfully disagrees with this assertion and as explained in the art rejection above that the sealing ring of Hong is attached to the open upper end of the refill container (i.e. the inner container). Since, it is attached the open upper end, the sealing ring is now the new open upper end of the refill container; emphasis added. In addition, the new open upper end of the refill container has an inner diameter that is set equal to an outer diameter of the annular extension. In other words, the inner diameter of the new open upper end of the refill container is sized to fit within inverted U-shaped channel or groove defined by the annular extension – to ensure a snug-fit between the inner container and the outer container – when the inner container is in the fully engaged position within the outer container; emphasis added.  
For at least these reason(s) above, examiner maintains the §102 rejection of claim 1 as being anticipated by Hong.

Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited documents are listed on the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIJESH V. PATEL whose telephone number is (571)270-1878.  The examiner can normally be reached on Monday - Thursday 6:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREG PICKETT can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/B. V. P./
Examiner, Art Unit 3736


	
/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736